Appeals from (1) an order of the Family Court, Kings County, dated March 21, 1978, which appointed an 18-*773B attorney for the Commissioner of Social Services, (2) (by permission) a second order of the same court, dated April 19, 1978, which denied appellant’s motion for an examination before trial of the complainant and her mother, which motion had previously been granted by another Judge, and (3) an order of filiation of the same court, dated April 19, 1978. Leave to appeal from the order of filiation is hereby granted. Order of filiation reversed, on the law and the facts, without costs or disbursements, and proceeding dismissed. Appeal from the order concerning the examination before trial dismissed as academic, without costs or disbursements, in the light of the determination on the appeal from the order of filiation. Appeal from the order dated March 21, 1978 dismissed, without costs or disbursements (see Matter of Werfel v Agresta, 36 NY2d 624). Since the complainant did not negate access by everyone but the appellant during the critical time of possible conception, the evidence of paternity was not clear, convincing and entirely satisfactory (see Gail M. v William P., 57 AD2d 859). Cohalan, J. P., Margett, Hawkins and O’Connor, JJ., concur.